Quillian, Presiding Judge.
This is an appeal from an order setting aside a default. Thus, the cause is still pending in the court below and, there being no compliance with provisions for an interlocutory appeal under Code Ann. § 6-701 (a) 2 (Ga. *242L. 1965, p. 18; as amended through Ga. L. 1975, pp. 757, 758), the appeal is premature. Mayson v. Malone, 122 Ga. App. 814 (178 SE2d 806); Thigpen v. Futura Const., Inc. 140 Ga. App. 65 (230 SE2d 92); White v. Complete Auto Transit, 146 Ga. App. 132 (245 SE2d 472).
Submitted July 10, 1979
Decided September 6, 1979.
Murray M. Silver, for appellant.
Phillip R. Taylor, Thomas F. Richardson, for appellees.

Appeal dismissed.


Smith and Birdsong, JJ., concur.